ON MOTION FOR REHEARING.
LATTIMORE, Judge.
Appellant moves for rehearing upon the ground that there is not sufficient evidence to corroborate that of the accomplice. The accomplice unquestionably makes out a complete case, showing that on Tuesday night, November 16th, he, Sapp, and appellant drove up to a filling station in Greenville, having planned their movements, and that he and Sapp went in the filling station, robbed its operator, and at once got in a car driven by appellant, who was waiting in the street, and went to Dallas, where they were all arrested the next morning. We do not think it necessary to set out the testimony in detail, and especially since this is done in the original opinion, but merely the corroborating testimony. The young man who was robbed, said the robbery took place at 12:45 *28o’clock Tuesday night. He said the accomplice and Sapp robbed him, and that a third man was in a blue or black Ford car out in the middle of the street and that this third man opened the door of the car and the two robbers got in and the three drove off. At about 10 o’clock the next morning he saw appellant and the two men who robbed him in a blue or black Ford car in Dallas. The parties were then under arrest. Mrs. Brake testified that on said Tuesday appellant with the two robbers were at appellant’s home in Greenville about 1 or 2 o’clock in the afternoon; that they were driving a black model A Ford coupe; that they remained at appellant’s house an hour and a half or two hours. Mr. Parsons, a filling station operator near Greenville, said that at three minutes to 12 o’clock on said Tuesday night appellant and said two robbers got gas at his filling station. He identified all three of them. It was shown further that appellant lived in Greenville, and the other parties did not. The facts just recited identify appellant in company with the two men identified as the robbers at midnight Tuesday near Greenville, where the robbery took place forty-five minutes later. A sandwich man testified that he saw the two robbers in Greenville after 11 o’clock that Tuesday night; that they came inside the shop; he said another man was with them who stayed outside in a model A Ford coupe. The testimony of the officers and the young man who was robbed, showed the same three parties together in Dallas in a model A Ford car, a few hours after the robbery. This testimony seems to point to appellant as a principal offender in said robbery, and is sufficient.
We do not think the facts in the McInnis case, 54 S. W. (2d) 96, anything like as strong as those in the instant case. We have carefully analyzed and read over the entire record, and believe the jury were justified in their conclusion that the corroborative testimony was sufficient to tend to connect appellant with the commission of the offense.
The motion for rehearing will be overruled.

Overruled.